Citation Nr: 0931542	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the severance of disability compensation for 
chronic obstructive pulmonary disease under 38 U.S.C.A. 
§ 1151 was proper.

2.  Whether the severance of disability compensation for 
congestive heart failure under 38 U.S.C.A. § 1151 was proper.

3.  Whether the severance of disability compensation for 
diabetes mellitus under 38 U.S.C.A. § 1151 was proper.

4.  Whether the severance of disability compensation for 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability under 38 U.S.C.A. 
§ 1151 was proper.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The claims on appeal were denied by a July 2006 Board 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2007 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  A letter was sent to the 
veteran and her representative on July 30, 2007, in which she 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal 
prior to the Board's readjudication.  A letter was received 
from the veteran's attorney in September 2007, requested a 
Board hearing.  In October 2007, the veteran's appeal was 
remanded for readjudication, which was completed in the 
January 2008 supplemental statement of the case, and for the 
requested hearing, which was conducted in March 2008.  In 
June 2008, the appeal was again remanded for additional 
development, to include the procurement of medical opinions 
relating to the issues on appeal, which are now returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  An October 2000 rating decision granted, in pertinent 
part, service connection for chronic obstructive pulmonary 
disease, congestive heart failure, and diabetes mellitus; an 
October 2001 rating decision granted a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU). 

2.  The grant of service connection for chronic obstructive 
pulmonary disease, congestive heart failure, and diabetes 
mellitus was clearly and unmistakably erroneous.

3.  Chronic obstructive pulmonary disease, congestive heart 
failure, and diabetes mellitus were not the result of VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA, or due to an event not 
reasonably foreseeable, in furnishing her medical treatment.

4.  TDIU was granted based on the ratings assigned at the 
time of the award of service connection for chronic 
obstructive pulmonary disease, congestive heart failure, and 
diabetes mellitus; service connection is not in effect for 
any other disability.


CONCLUSIONS OF LAW

1.  The October 2000 and October 2001 rating decisions 
contained CUE.  38 U.S.C.A. § 5109A (West 2002) 38 C.F.R. § 
3.105(a) (2008).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for chronic obstructive pulmonary disease, congestive 
heart failure, and diabetes mellitus have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2008).

3.  The criteria for severance of service connection for 
chronic obstructive pulmonary disease, congestive heart 
failure, and diabetes mellitus have been met.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. §§ 3.103(b) (2), 3.105(d) 
(2008).


4.  The criteria for severance of TDIU have been met.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for restoration of 
service connection for chronic obstructive pulmonary disease, 
congestive heart failure, and diabetes mellitus, all under 
the provisions of 38 U.S.C.A. § 1151, and for TDIU, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  As will be discussed in 
further detail below, the procedural requirements pertaining 
to severance of service connection and TDIU have been met.  
38 C.F.R. §§ 3.103(b) (2), 3.105(d).  As the appeal concerns 
severance of service connection for three disabilities and of 
TDIU, notification with respect to the establishment of an 
effective date and a disability rating was not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran's October 2007 Social Security Administration (SSA) 
disability determination, and the medical records considered 
in making that decision, were obtained in October 2008.  
38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in 
April 2004, and VA opinions with respect to the issues on 
appeal were obtained in September 2004 and January 2009.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Procedural History

An October 2000 rating decision granted service connection 
for chronic obstructive pulmonary disease, congestive heart 
failure, and diabetes mellitus, all under the provisions of 
38 U.S.C.A. § 1151.  A total disability rating for 
compensation on the basis of individual unemployability was 
granted in an October 2001 rating decision.  However, in the 
July 2004 notification letter accompanying a June 2004 
proposed rating decision, the RO advised the veteran of the 
intent to sever service connection for the issues on appeal.  
In the November 2004 rating decision on appeal, the RO 
determined that the grant of service connection for chronic 
obstructive pulmonary disease, congestive heart failure, and 
diabetes mellitus had been erroneous, and severance was made 
effective January 1, 2005.  

Due Process Considerations

Once service connection has been granted, it can be severed 
only upon VA's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(d); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b) (2), 3.105(d); Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  38 C.F.R. § 3.105(d) 
places the same burden of proof on VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous 
determination overturned.  Baughman, 1 Vet. App. at 566.

In July 2004, the veteran requested a hearing with respect to 
the proposed severance, which she later withdrew on the day 
on which the hearing was scheduled, August 18, 2004.  The 60-
day period in which the veteran had to request an additional 
hearing expired without any further request from the veteran 
or her representative prior to the RO's promulgation of the 
proposed severance of service connection and discontinuation 
of TDIU.  Accordingly, the Board finds that with the issuance 
of the proposed rating decision and notice of severance, VA 
has complied with relevant due process considerations with 
respect thereto; the veteran has not contended otherwise.  38 
C.F.R. § 3.105(d).  

Propriety of the Severance Actions

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To determine whether CUE was present under 38 
C.F.R. § 3.105(a) in a prior determination, either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  


Although the same standards apply in a determination of CUE 
in a final decision and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that 
which was before the RO in making its initial service 
connection award.  Daniels, 10 Vet. App. at 480.  Indeed, 
38 C.F.R. § 3.105 (d) holds that "[a] change in diagnosis 
may be accepted as a basis for severance action if the 
examining [medical professional(s)] certify that, in light of 
all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous."  38 C.F.R. 
§ 3.105 (d) (emphasis added).  

In the October 2000 rating decision granting service 
connection for chronic obstructive pulmonary disease, 
congestive heart failure, and diabetes mellitus, the RO 
determined that service connection was warranted under the 
provisions of 38 U.S.C.A. § 1151.  The basis for this 
decision rested primarily on September 1998 private treatment 
records noting that the veteran developed diabetes and 
congestive heart failure, and had an increased severity of 
chronic obstructive pulmonary disorder, following treatment 
with steroids for shortness of breath and other conditions at 
a VA medical facility.  

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  The provisions of 38 U.S.C.A. § 1151 also 
provide that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected, if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not 
reasonably foreseeable.  See also 38 C.F.R. §§ 3.358, 3.361.

For the reasons discussed below, it is clear that the correct 
facts were not applied in the October 2000 RO decision.  
There is no evidence that the veteran's claimed allergy to 
steroid medication was known to VA personnel at the time of 
either her 1997 or 1998 surgeries, and the record reflects 
not only that the veteran does not have a diagnosis of 
diabetes mellitus based on objective, laboratory evidence, 
but also that the veteran's chronic obstructive pulmonary 
disease and congestive heart failure were not caused or 
aggravated by any treatment the veteran received during or 
after her 1997 bunionectomy or 1998 sinus surgery. 

Claimed Steroid Allergy

First and foremost, the record does not reflect that VA 
medical personnel had, at any time, knowledge that the 
veteran had an allergy to steroids prior to giving her such 
medications to treat shortness of breath and other 
conditions.  Initially, it is noted that the record does not 
reflect that VA medical personnel had, at any time, knowledge 
that the veteran had an allergy to steroids prior to giving 
her such medications to treat shortness of breath and other 
conditions, such that the administration of steroids would 
have constituted "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault."  
Id.  VA outpatient treatment records beginning in May 1996 
reflect that the veteran had "no known allergies."  Every 
inpatient treatment record dated in August 1997, prior to the 
veteran's left bunionectomy surgery, reflects that the 
veteran had an allergy to Keflex, an antibiotic medication, 
but shows no other allergies.  In the recovery room on the 
day of her surgery, the veteran was treated with Fentanyl, 
not a steroid but an opioid painkiller; an hour after this 
medication was begun by IV, the veteran developed a distended 
vein, and the Fentanyl was immediately discontinued.  
Similarly, records following that surgery, to include her 8-
week follow-up visit, note that the veteran was "doing 
well" and there was no evidence that she reported any 
physical problems.  

In December 1997, the veteran called a VA medical center to 
report that she was experiencing wheezing and shortness of 
breath.  She stated that her private physician had given her 
medications and inhalers, and that she had initially 
improved, but then worsened.  A VA outpatient treatment 
record dated later that day had no notations that she had any 
allergies; she was prescribed Prednisone and Robitussin with 
Codeine.  It is not clear from the record whether this was 
the first time she had taken Prednisone or other steroids, or 
whether those medications had been among those prescribed by 
the private practitioner.  Again, however, there was no 
adverse reaction to this treatment; the prescriptions were 
continued in February 1998, and in April 1998, after the 
veteran phoned the VA medical facility to request a refill.  
The veteran underwent sinus surgery in April 1998.  The 
discharge summary noted that the veteran had a normal 
preoperative chest x-ray, but had a marked bronchospasm in 
the immediate postoperative course requiring Solu-Medtrol, 
Atrovent, and Albuterol, which resulted in nausea.  She was 
initially put on Bactrim to ward off infection after the 
surgery, but was switched to Cipro after development of a 
rash.  Her allergy to Keflex was noted.  Her medications on 
discharge included Flunisolide, Albuterol, and Atrovent; it 
was noted that a beclomethasone inhaler could also be used if 
necessary.

In June 1998, the veteran was hospitalized privately for 
shortness of breath; VA outpatient treatment records from 
that month note a new allergy, Theophylline, a nonsteroid 
medication used to treat chronic obstructive pulmonary 
disease.  The first evidence of a reported steroid allergy 
was noted in a July 1998 private treatment record; at that 
time, Dr. S.G.N. noted that the veteran "had allergies to 
[intravenous] and oral steroids and possibly to Darvocet" 
during her May 1998 private hospitalization.  However, 
besides the oral steroid (Prednisone) given to treat her 
respiratory concerns, the record does not reflect that the 
veteran was treated with IV steroids by VA medical 
professionals at the time of either her 1997 or 1998 
surgeries.  

Moreover, the first evidence of a documented steroid allergy 
was noted in September 1998 inpatient treatment records, 
noting allergies to all steroids including Prednisone, as 
well as Bactrim and Keflex (both antibiotics).  Records from 
VA inpatient treatment in September 1998 reflect allergies 
to, in addition to the above medications, Motrin, Demerol, 
Azmacort, Lodine, Flovent, and Vancanase.  Despite all this 
documented evidence of a claimed allergy to steroids, and the 
veteran's clear awareness by this point of her claimed 
allergy to steroids, a private physician in October 1998 
prescribed Prednisone to medicate her "hard to treat" 
asthma.

In sum, there is no evidence that VA medical personnel had 
any knowledge of a steroid allergy such that prescription or 
administration of steroids prior to, during, or immediately 
after the veteran's 1997 and/or 1998 surgeries would 
constitute carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  Although 
Dr. R.S.F. noted in his September 2007 opinion that the 
veteran reported her steroid allergy to VA medical personnel, 
the many records dated from August 1997 through September 
1998, when it was first documented, do not confirm this 
assertion.  Accordingly, the Board finds that the VA medical 
centers' use of steroids to treat the veteran's respiratory 
and other conditions did not constitute carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or result in an event not 
reasonably foreseeable based on the veteran's documented 
medical history.  

Chronic Obstructive Pulmonary Disease and Congestive Heart 
Failure

A VA x-ray report dated in March 1994, more than 3 years 
prior to her August 1997 bunionectomy surgery and more than 4 
years prior to her April 1998 sinus surgery, showed that the 
veteran had chronic obstructive pulmonary disease and 
borderline cardiomegaly.  Subsequent to the August 1997 
bunionectomy surgery, a December 1997 chest x-ray showed that 
the veteran's lungs were clear, heart was normal, and bony 
cage was normal; there was no change from the study of March 
1994.  A formal diagnosis of congestive heart failure was 
first made in October 1998, when the veteran was hospitalized 
at a VA facility for left lower extremity swelling and 
increased shortness of breath; hypereosinophilia and 
pericardial effusion were also noted.

Dr. R.S.F.'s September 2007 opinion concluded that the 
veteran had a worsening of her diabetes, asthma, and cardiac 
status since the administration of steroids by VA personnel 
during her April 1998 sinus surgery.  Specifically, the 
opinion noted that the veteran's condition was altered by 
receiving high doses of steroids such that she developed 
immunological dysfunction, elevated eosinophil count, and 
overall gradual worsening of her conditions requiring 
increased dosage of medications.  Such a need for increased 
medication, he argued, was an indication of her worsening 
condition over time, which in his professional opinion, "was 
directly and causally related to [the veteran] receiving 
steroids."  

Dr. R.S.F.'s opinion fails in its factual basis.  For 
example, it stated that the veteran "does not smoke, 
excluding this as a possible etiology of her lung condition 
and implicating other factors causing her deterioration."  
However, the record is replete with records noting that the 
veteran had a history of smoking 1.5 packs of cigarettes per 
day, for a period of at least 30 years, prior to quitting in 
January 1998, when she was diagnosed with congestive heart 
failure.  Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(2005); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the inaccurate 
history provided by the claimant because a medical opinion 
based upon an inaccurate factual premise has no probative 
value).  

Moreover, Dr. R.S.F. concluded that since no physician of 
record could pinpoint the exact etiology of the veteran's 
eosinophilia (a high concentration of eosinophil granulocytes 
in the blood), an allergic reaction to steroids was the 
likely culprit.  However, Dr. R.S.F. provided no clinical 
basis for this conclusion, and there is nothing in the record 
to suggest that steroids were the etiology of the veteran's 
eosinophilia; each doctor of record who sought to determine 
such etiology ultimately could not form a conclusion, despite 
review of clinical evidence.  Without supporting clinical 
data or other rationale, this opinion is of limited probative 
value.  Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998).

Moreover, for a claim to be substantiated on the basis of 
38 U.S.C.A. § 1151, it must be shown that not only did 
additional disability result from VA treatment, but that such 
treatment was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, or an event 
which is not reasonably foreseeable.  Although Dr. R.S.F.'s 
opinion discusses a relationship between the veteran's 
current disabilities and their severity, it does not address 
the basis of the veteran's claim under the specific 
requirements of 38 U.S.C.A. § 1151.  His opinion is based on 
the premise that the veteran's claimed steroid allergy was 
known to VA medical personnel from the time that they first 
administered steroid medications to treat the veteran's 
respiratory disorder.  However, as noted above, the record 
reflects that the veteran did not report having a steroid 
allergy until well after her April 1998 sinus surgery.

Conversely, a VA examiner stated in September 2004 that the 
veteran's development and worsening of chronic obstructive 
pulmonary disease was likely due to her chronic tobacco 
smoking, which was only terminated in 1998.  Moreover, the VA 
examiner noted that the March 1994 VA chest x-ray indicated 
borderline cardiomegaly, which meant that the veteran had 
congestive heart failure with mild cardiomegaly in 1994, 
prior to both surgeries.  Based on this evidence, the VA 
examiner concluded that the chronic obstructive pulmonary 
disease and the congestive heart failure were both not likely 
due to the treatment the veteran underwent in 1997 and 1998, 
and there was no evidence that she received faulty or 
negligent treatment. 

Although the September 2004 VA opinion did not fully address 
the criteria for substantiating a claim under 38 U.S.C.A. 
§ 1151, the same VA examiner re-reviewed the claims file in 
January 2009, to include the newly acquired opinion of Dr. 
R.S.F.  In noting that the opinion provided in September 2004 
had not changed, the VA examiner concluded in January 2009 
that the veteran's chronic obstructive pulmonary disease 
resulted from the veteran's longtime smoking habit, had 
existed prior to the August 1997 surgery, and was not 
aggravated by that surgery.  Similarly, the January 2009 VA 
examiner noted that although the March 1994 chest x-ray 
showed borderline cardiomegaly, indicating congestive heart 
failure, a December 1997 chest x-ray showed no significant 
changes, thus concluding that the treatment the veteran 
received during her August 1997 surgery and thereafter did 
not result in the diagnosis of congestive heart failure in 
January 1998.  Thus, congestive heart failure was not likely 
due to or aggravated by the August 1997 or April 1998 
surgeries.  With respect to both disorders, the examiner 
concluded that there was no evidence in the record of any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
medical centers involved in the veteran's surgeries and 
related treatment, including no evidence that she received 
medications to which she was allergic.

Ultimately, although the record reflects that the veteran's 
chronic obstructive pulmonary disease and congestive heart 
failure worsened during the course of the 


appeal period, from 1998 to 2009, the evidence does not 
reflect that such worsening was due to VA medical center 
personnel's administration of medications to which the 
veteran had a known allergy.  Moreover, the evidence clearly 
does not show that the other treatment she received during 
and after her August 1997 bunionectomy surgery and her April 
1998 sinus surgery constituted carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault to the extent that it aggravated her chronic 
obstructive pulmonary disease or congestive heart failure.  
Moreover, that treatment did not result in an event not 
reasonably foreseeable based on the veteran's documented 
medical history.  For those reasons, service connection for 
chronic obstructive pulmonary disease and for congestive 
heart failure was properly severed.  

Diabetes Mellitus

There is no evidence in the record that, during the appeal 
period, the veteran ever had a clinical diagnosis of diabetes 
mellitus as documented by laboratory test results; the only 
"diagnoses" of diabetes mellitus was based on the veteran's 
unsubstantiated reports thereof.  Specifically, the records 
prior to, during, and after the veteran's 1997 bunionectomy 
and 1998 sinus surgery do not show diagnosed diabetes.  The 
first notation of diabetes as a diagnosed disorder is in a 
September 1998 private treatment record noting that the 
veteran had steroid-induced diabetes mellitus after having 
been treated with multiple steroids; another private 
treatment record from the same facility noted that the 
veteran had diabetes mellitus secondary to being on heavy 
steroids due to chronic obstructive pulmonary disease.  
However, there are no laboratory reports to accompany these 
records; indeed, the diagnoses of diabetes mellitus, and the 
indication that such claimed diabetes mellitus was the result 
of administered steroids, appears to be from the veteran's 
subjective report, and not confirmed by the objective 
evidence of record.  

There are no VA or private treatment records which diagnose 
diabetes mellitus based on laboratory results, as opposed to 
the veteran's subjective report.  During the January 2001 VA 
examination, it was noted that in August 2000, the veteran's 


blood urea nitrogen (BUN) level was 16, within the normal 
range; her creatinine was 1.0, also within the normal range.  
Normal BUN and creatinine levels were also noted during the 
April 2004 VA examination.  The VA examiner noted in April 
2004, as well as in January 2009, that it appeared that the 
veteran may have had one episode of hyperglycemia, which was 
not the same as having diagnosed diabetes mellitus.  
Moreover, the veteran denied having diabetes during VA 
outpatient visits in April 2006 and August 2007.

Moreover, and more importantly, the grant of service 
connection for diabetes mellitus was made based on the 
premise that she had a diagnosis of diabetes, that it was the 
result of administration of steroids by VA personnel, and 
that such administration was faulty because it was done 
despite it being known that the veteran had a steroid 
allergy.  As noted above, the veteran's claimed steroid 
allergy was not documented in the veteran's VA treatment 
records, and it is not shown that VA medical professionals 
treating the veteran during or after her 1997 and 1998 
surgeries had any knowledge of such an allergy.  

Dr. R.S.F. argues in his September 1997 opinion letter that 
"once the diagnosis is made, diabetes becomes a life long 
issue and requires close attention and follow-up.  Despite 
improvement of her blood sugars over time [the veteran] was 
still diabetic and at risk for complications of the disease. 
. . . In my professional opinion her diabetes did worsen and 
required increased medications and closer attention to 
normalize the sugars."  However, this opinion relies on 
intermittent incidences of elevated blood glucose levels, and 
assumes that the diagnoses of record were made based on 
laboratory evidence.  But aside from those intermittent 
incidences, the majority of the results from the veteran's 
blood glucose testing were within the normal range, a point 
Dr. R.S.F. ignores.

Ultimately, there is no evidence that the veteran has a 
current diagnosis of diabetes mellitus, or had a clinical 
diagnosis of diabetes mellitus based on laboratory results at 
any time during the appeal period.  The existence of a 
current disability is required to substantiate a claim for VA 
disability compensation.  Degmetich v. 


Brown, 104 F.3d 1328, 1333 (1997).  For those reasons, 
service connection for diabetes mellitus was properly 
severed.  

Conclusion

Ultimately, the record reflects that VA medical personnel had 
no knowledge of the veteran's claimed steroid allergy at the 
time of either her August 1997 bunionectomy, or her April 
1998 sinus surgery.  Indeed, the veteran was first treated 
with steroids (Prednisone) beginning in late 1997, and none 
of the records from that time through the day of her April 
1998 sinus surgery document the claimed allergy to or other 
complications from that prescription.  Having found that VA 
medical personnel had no knowledge of the claimed allergy 
steroid, Dr. R.S.F.'s argument that the veteran's increased 
medications resulted in these conditions becoming 
progressively severe is duly noted.  However, there is no 
evidence that the medications given to the veteran to treat 
her chronic obstructive pulmonary disease and congestive 
heart failure, to include steroids, constituted carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or resulted in an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For these reasons, the Board finds that the RO's 
October 2000 grants of service connection for chronic 
obstructive pulmonary disease, congestive heart failure, and 
diabetes mellitus were clearly and unmistakably erroneous.  
38 C.F.R. § 3.105.  Accordingly, severance of service 
connection for these disorders was proper, and the appeal 
must be denied.  

Termination of TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of his or her service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient 


additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16 (2008).  

At the time the October 2004 rating decision terminated TDIU, 
service connection was no longer in effect for any 
disability.  As noted above, the proposal and severance of 
service connection for chronic obstructive pulmonary disease, 
congestive heart failure, and diabetes mellitus was proper.  
38 C.F.R. § 3.105.  As a result of such proper severance, 
there were no remaining service-connected disorders, and as 
such, the threshold requirements for TDIU, which require, at 
a minimum, one service-connected disability, were not met.  
See id.  Thus, the RO's termination of TDIU benefits was 
proper.  Accordingly, restoration is not warranted, and the 
appeal must be denied.


ORDER

Severance of service connection for chronic obstructive 
pulmonary disease was proper, and restoration of the award is 
denied.

Severance of service connection for congestive heart failure 
was proper, and restoration of the award is denied.

Severance of service connection for diabetes mellitus was 
proper, and restoration of the award is denied.

Severance of TDIU was proper, and restoration of the award is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


